DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Application filed on January 10th, 2022.
Claims 1-20 are pending claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts, US PG PUB# 2020/0293712 A1 (hereinafter Potts) in view of Razack, US PG PUB# 2018/0075013 A1 (hereinafter Razack).
As for independent claim 1:
Potts shows computer-implemented method for evaluating the performance characteristics of annotator configurations against text pattern constructs in unstructured text, the computer-implemented method comprising: 
receiving, by a processor, unstructured text; identifying, by the processor, a text pattern construct in a portion of the unstructured text; evaluating an annotation performance of a first annotator configuration against the identified text pattern construct, wherein evaluating the annotation performance comprises: determining, by the processor, a first performance characteristic of the first annotator configuration based on the text pattern construct (Abstract, 0115, Potts shows receiving documents in a project set by a processor and unstructured data); 
converting, by the processor, the text pattern construct to a natural language text (0016-0018, 0110, 0132, 0145-0149, see natural language text and performance characteristic, describing ingesting the documents in the project set based that comply with lexicon based on the target attributes); 
determining, by the processor, a second performance characteristic of the first annotator configuration based on the natural language text; determining, by the processor, a delta between the first performance characteristic and the second performance characteristic (0135, 0143-0145 and 0151. See score in 0215);
While Potts shows evaluating the performance characteristics of annotator configurations against text pattern constructs in unstructured text, Potts does not specifically show in response to the annotation performance being below a performance metric, identifying, by the processor, an alternative annotator configuration for the portion of the unstructured text comprising the text pattern construct, wherein the alternative annotator configuration has a known annotation performance for the identified text pattern construct that is greater than the performance metric. However in the same field of endeavor Razack teaches in response to the annotation performance being below a performance metric, identifying, by the processor, an alternative annotator configuration for the portion of the unstructured text comprising the text pattern construct, wherein the alternative annotator configuration has a known annotation performance for the identified text pattern construct that is greater than the performance metric in 0037-0042. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Potts to incorporate the teaching of Razack, thus allow identifying and annotating the desired words of interest to the user for the trained model (Razack, 0037-0038).
As for dependent claim 2:
Potts-Razack suggests the method of claim 1, wherein the alternative annotator configuration comprises an improved annotation accuracy with respect to the text pattern construct (Potts, see score in 0215 and Razack, see ranking in 0034).
As for dependent claim 3:
Potts-Razack suggests the method of claim 1, wherein receiving the unstructured text comprises receiving, from a client, a natural language processing (NLP) request comprising a healthcare document comprising the unstructured text (Potts, see healthcare document and NLP in 0011).
As for dependent claim 4:
Potts-Razack suggests the method of claim 3 further comprising generating an alert to the client, the alert identifying the alternative annotator configuration (Potts, see healthcare document and NLP in 0011).
As for dependent claim 5:
Potts-Razack suggests the method of claim 1, wherein the first performance characteristic comprises a first annotation output and the second performance characteristic comprises a second annotation output (Potts, 0020, 0215, see first annotation output and performance characteristic).
As for dependent claim 6:
Potts-Razack suggests the method of claim 1, wherein identifying the alternative annotator configuration comprises searching an annotation database for annotator performance metadata against the identified text pattern construct (Potts, 0016-0018 and 0019).
As for dependent claim 7:
Potts-Razack suggests the method of claim 6, wherein identifying the alternative annotator configuration further comprises selecting the alternative annotator configuration from a set of available annotator configurations within the annotation database that comprises a highest annotation accuracy with respect to the identified text pattern construct (Potts, 0016-0018, 0019-0020).
As for independent claim 8:Claim 8 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 9-14:Claims 9-14 contain substantial subject matter as claimed in claims 2-7 and are respectfully rejected along the same rationale.
As for independent claim 15:Claim 15 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 16-20:Claims 16-20 contain substantial subject matter as claimed in claims 3-7 and are respectfully rejected along the same rationale.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Phantana-angkool/Primary Examiner, Art Unit 2175